internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-123614-08 date date distributing ------------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------- controlled --------------------------------------------------------------- ----------------------------------------------------------- ----------------------------- business -------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------ shareholder a ------------------------------------------------------------ -------------------- shareholder b_trust c d date e ------------------------------------ ---------------------------------------------------- ---- ---- -------------------------- employee x ---------------------------------------------- plr-123614-08 dear --------------- we respond to your request dated date for rulings on the federal_income_tax consequences of a proposed transaction additional information was provided in a letter dated date the information submitted for consideration is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or controlled_corporation see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or controlled_corporation see sec_355 and sec_1_355-7 distributing files a consolidated federal_income_tax return with its wholly owned subsidiary controlled both distributing and controlled are directly engaged in business distributing and controlled each have one class of stock issued and outstanding the distributing shares are owned by shareholder a c and trust d the shares held by trust had been owned by shareholder b until his death on date e prior to the transaction described below trust will distribute the distributing shares which may be subject_to an estate_tax liability to shareholder a accordingly shareholder a will own all of the outstanding shares of distributing distributing anticipates that if the distributing shares are subject_to an estate_tax liability then in order to pay the estate_tax liability a portion of the distributing stock will be redeemed in a sec_303 redemption financial information has been received that indicates that business conducted by distributing and controlled each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years plr-123614-08 for what are represented to be valid business purposes distributing proposes to distribute pro_rata all of its controlled stock to shareholder a the distribution no property will be transferred by distributing to controlled in anticipation of or in connection with the transaction the following representations have been made in connection with the proposed transaction a b c d e f g h no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of controlled is representative of its present operations and with regard to controlled there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees except that employee x will perform certain services for both distributing and controlled for an interim period the distribution is being carried out for the following corporate business purposes maintaining economic separateness for the reduction of risk increasing the borrowing capacity of each corporation and streamlining business operations and financial matters the distribution is motivated in whole or substantial part by one or more of these corporate business purposes the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both there is no acquisition of stock of distributing or controlled including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of the controlled stock no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution plr-123614-08 i j k l immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution m immediately after the transaction as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 based solely on the information submitted and on the representations set forth above we rule as follows no gain_or_loss will be recognized by distributing upon the distribution of its stock in controlled to shareholder a sec_355 plr-123614-08 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder a on the receipt of controlled stock sec_355 the aggregate basis of the distributing and controlled stock in the hands of shareholder a immediately after the distribution will be the same as the aggregate basis of the distributing stock in the hands of shareholder a immediately before the distribution allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c because the distributing stock held by shareholder a immediately before the transaction may have different bases eg shares of stock were acquired at different times and at different prices the bases of the distributing blocks of shares will be allocated between the distributing blocks and controlled blocks block by block allocation the holding_period of the controlled stock in the hands of shareholder a will include the holding_period of the distributing shares with respect to which the shares are received provided the distributing shares are held as capital assets by shareholder a on the date of the distribution sec_1223 as a result of the distribution earnings_and_profits will be allocated between distributing and controlled in accordance with to sec_312 sec_1_312-10 and sec_1_1502-33 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-123614-08 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _______________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
